                       No. 6:19-mc-00010

        Larry Kalmowitz and Rebecca Kalmowitz,
                         Plaintiffs,
                             v.
 Federal Home Mortgage Corporation, Jack O’Boyle and
 Associates, Specialized Loan Servicing LLC, Wells Fargo
      Bank N.A., and Wells Fargo Home Mortgage,
                        Defendants.

                 Before B ARKER , District Judge

                           ORDER

    Plaintiffs Larry and Rebecca Kalmowitz, proceeding pro se,
filed a motion to confirm an alleged $1,751,000 arbitration
award against each defendant listed above, as awarded by ar-
bitrator Keisha Jones. Doc. 1. This case was then referred to
United States Magistrate Judge John D. Love pursuant to 28
U.S.C. § 636.
    On October 22, 2019, Judge Love issued a report and rec-
ommendation finding the arbitration award and associated
documents meritless because the parties did not have a valid
agreement to arbitrate. Doc. 9. Accordingly, Judge Love rec-
ommended that the court deny plaintiffs’ motion and dismiss
the action with prejudice. Id. Plaintiffs acknowledged receipt
of this report and recommendation (Doc. 10) and filed no ob-
jections.
    The court finds no “clear error on the face of the record”
in Judge Love’s recommendation. Douglass v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc) (quot-
ing Fed. R. Civ. P. 72(b) advisory committee’s note (1983)), su-
perseded by statute on other grounds, 28 U.S.C. § 636(b)(1). Thus,
the report and recommendation (Doc. 9) is adopted. Plaintiffs’
motion (Doc. 1) is denied and this action is dismissed with
prejudice.
                  So ordered by the court on November 21, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                             -2-
